Order filed March 8, 2022.




                                           In The

                       Fourteenth Court of Appeals
                                         ____________

                                   NO. 14-22-00006-CV
                                     ____________

             IN THE INTEREST OF L.S.S., A/K/A L.S.G., A CHILD


                      On Appeal from the 314th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2020-00921J


                                          ORDER

       This is an accelerated appeal from a judgment in a parental termination
appeal. After appellant was granted an extension, appellant’s brief was due March
7, 2022.1 No brief has been filed.

       Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.


1
 Appellant has filed a motion requesting this appeal be abated on the basis that a new trial was
granted. As of this date, our record has not been supplemented with a copy of that order.
Accordingly, we enter this order.

                                               1
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

       Therefore, we order appellant’s appointed counsel, Donald M. Crane, to file
appellant’s brief no later than March 22, 2022. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.

                                        PER CURIAM

Panel Consists of Justices Wise, Poissant, and Wilson.




                                            2